DETAILED ACTION
Reissue Application:  First Office Action on the Merits

Procedural Posture
On 03/14/2017:	US Patent No. 9,593,077 B2 issued to Payne et al. with claims 1-23.

On 03/12/2019:	Applicant filed US Reissue Patent Application No. 16/351,301.
Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Accordingly, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose Ongoing Litigation and Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,593,077 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Priority
US Patent Application No. 16/351,301 filed on 03/12/2019 is a reissue of US Patent Application No. 14/546,105 (now US Patent No. 9,593,077), filed on 11/18/2014, which further claims benefit to 11/18/2013 with US Provisional Patent Application No. 61/905,724.

Information Disclosure Statement
The documents cited on the information disclosure statement (IDS) of 06/21/2019 (4 sheets), IDS of 12/26/2019 (2 sheets), IDS of 04/15/2020 (2 sheets), and IDS of 08/11/2020 (2 sheets) have been reviewed and considered.  See enclosed copies of PTO Forms SB08a/PTO.
Claim Status
Claims 1-23 issued in US Patent No. 9,593,077 on 03/14/2017.

On 03/12/2019, claim 21 was amended.
On 03/12/2019, claim 23 was canceled.
On 03/12/2019, claims 24 and 25 were newly added.
Objection to the Specification
The disclosure is objected to because of the following informality:  the proposed amendment to the specification of 03/12/2019 on page 3 for the paragraph beginning at the paragraph listed on col. 50, line 66, uses strikethroughs vs. brackets to delete subject matter, which is non-compliant with 37 CFR 1.173(b)(1) and 37 CFR 1.173(d)(1).  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  

As listed in the claim 21 of the issued patent, the compounds of ATX-015 (1st occurrence: columns 53/54, 6th compound listed and 2nd occurrence:  columns 57/58, 2nd compound listed) and ATX-019 (1st occurrence:  columns 55/56, 3rd compound listed and 2nd occurrence:  columns 57/58, 5th compound listed) are listed twice.  
However, the claim 21 amendment of 03/12/2019 fails to delete the 2nd occurrence of each of the ATX-015 and ATX-019 compounds in the claim with bracketing pursuant to 37 CFR 1.173(d)(1) and 37 CFR 1.73(g).  
Appropriate correction is required.
Defective Reissue Declaration
The reissue declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The newly added subject matter, i.e., compound ATX-029 and the phrase “or a pharmaceutically salt thereof,” to amended claim 21 falls within the scope of the claims that issued in US Patent No. 9,593,077.  There is no broadening in the amendment of 03/12/2019 because the scope of amended claim 21 is the same as the issued claims.  Adding the above-stated subject matter to claim 21 does not qualify as an error that is correctable by reissue under 
The presentation of narrower claims 24 and 25 that limit the scope of claim 21 is, however, an error that is correctable by reissue.  Accordingly, the submission of a new reissue declaration directed to the grounds of filing narrower claims, e.g., claims 24 and 25, pursuant to In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011) would overcome this defect.  See also MPEP § 1402(I) and MPEP § 1414(II)(A).

Claim Rejections - 35 USC § 251
Claims 1-22, 24, and 25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Defective Reissue Declaration section is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Amended claim 21 introduces the new phrase “or a pharmaceutically salt thereof.”  Because this new limitation does not accurately describe the type of salt, i.e., pharmaceutically acceptable salt or pharmaceutically unacceptable salt, intended for this claim, this phrase is vague and indefinite to one skilled in the art (emphasis added).   It appears that the term “acceptable” is missing immediately after the word “pharmaceutically” and before the word “salt.”  Adding the word “acceptable” at this particular position in this phrase, would overcome this rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11, 13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8-12, 14, 15, 18, and 20 of U.S. Patent No. 9,850,202 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
Regarding reissue claim 1, claim 6 of the ’202 Patent recites,  

    PNG
    media_image1.png
    490
    378
    media_image1.png
    Greyscale

The claim 6 variables of the ’202 Patent are similar in scope and content with the reissue claim 1 variables.  In particular, R1 of claim 6 of the ’202 Patent pertains to a C3-9 branched alkyl of R1, which is narrower than instant R1 of reissue claim 1.  
It would have been obvious to a person of ordinary skill in the art to select the claimed variables as an obvious variation of the claim 6 substituents of the ’202 Patent.  This is because the selection of the claim 6 variables of the ’202 Patent as obvious variants of reissue claim 1 substituent variables would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claim 6 of the ’202 Patent renders reissue claim 1 obvious, reissue claim 1 is not patentably distinct over claim 6 of the ’202 Patent.
Regarding reissue claims 2-11, 13, 15, and 17-20, these claims are obvious variations of the invention defined claims 6, 8-12, 14, 15, 18, and 20 of the ’202 Patent as shown in the following correlation table:
The Reissue Claims
The ’202 Patent Claims
2
10
3
9
4
9
5
8
6
14
7
6, 20
8
15
9
6, 20
10
11
11
6
13
12
15
11
17
11
18
18
19
18
20
18


Accordingly, reissue claims 1-11, 13, 15, and 17-20 are not patentably distinct from claims 6, 8-12, 14, 15, 18, and 20 of the ’202 Patent.





Claims 1-11, 13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 18, and 19 of U.S. Patent No. 9,951,002 (hereinafter referred to as the ’002 Patent). 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding reissue claim 1, claims 1 and 18 of the ’002 Patent recite,

    PNG
    media_image2.png
    510
    314
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    520
    317
    media_image3.png
    Greyscale

Claim 1 of the ’002 Patent directly overlap and are similar in scope and content with the limitations of reissue claim 1.  In particular, R1 of the ’002 Patent pertains to a C7/9 branched alkyl of (CH3(CH2)m)2CH–, where m = 2 or 3, R2 of ’002 Patent is inter alia branched C3-9 alkyl, R3 of ’002 Patent relates to –(CH2)p–, where p = 2-6, and L1 and L2 of ’002 Patent are directed to –(CH2)n–, where n = 7-18.  As such, the ’002 Patent variables of R1, R2, R3, L1, and L2 in claim 1 are narrower than instant R1, R2, R3, L1, and L2 of reissue claim 1, respectively. 
Claim 18 of the ’002 Patent directly overlap and are similar in scope and content with the limitations of reissue claim 1. More specifically, R1 of the ’002 Patent pertains to a C5/7/9 branched alkyl of (CH3(CH2)m)2CH–, where m= 1-3, R2 of ’002 Patent is inter alia branched C3-9 alkyl, R3 of ’002 Patent relates to –(CH2)p–, where p = 2-6, and L1 and L2 of ’002 Patent are 2)n–CH=CH-(CH2)r–, where each n and r = 1-15, wherein n + r = 6-16.  The ’002 Patent variables of R1, R2, R3, L1, and L2 in claim 18 are narrower with instant R1, R2, R3, L1, and L2 of reissue claim 1, respectively. 
The claim 1 and 18 variables of the ’002 Patent are similar in scope and content with the reissue claim 1 variables.  It would have been obvious to a person of ordinary skill in the art to select the claimed variables as an obvious variation of the claim 1 and 18 substituents of the ’002 Patent.  This is because the selection of the claim 1 and 18 variables of the ’002 Patent as obvious variants of reissue claim 1 substituent variables would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claims 1 and 18 of the ’002 Patent renders reissue claim 1 obvious, reissue claim 1 is not patentably distinct over claims 1 and 18 of the ’002 Patent.
Regarding reissue claims 2-11, 13, 15, and 17-20, these claims are obvious variations of the invention defined in claims 1, 4-8, 18, and 19 of the ’002 Patent as shown in the following correlation table:
The Reissue Claims
The ’002 Patent Claims
2
5, 19
3
1, 18
4
1, 18
5
4, 18
6
8, 18
7
1, 18
8
1, 18
9
1, 18
10
1, 6, 18
11
1, 18
13
1, 6, 18 
15
1, 6, 7, 18
17
1, 6, 18
18
1, 18
19
1, 18
20
1, 18

Accordingly, reissue claims 1-11, 13, 15, and 17-20 are not patentably distinct from claims 1, 4-8, 18, and 19 of the ’002 Patent.

Claims 1-3, 5, 6, 8, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,526,284 (hereinafter referred to as the ’284 Patent). 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding reissue claim 1, claim 1 of the ’284 Patent recites a specific compound in column 166, lines 1-16:

    PNG
    media_image4.png
    196
    330
    media_image4.png
    Greyscale
.  This depicted compound (species) of the ’284 Patent falls squarely within the limitations of generic reissue claim 1, thus anticipating reissue claim 1.  Therefore, reissue claim 1 is not patentably distinct over claim 1 of the ’284 Patent.
Regarding reissue claims 2, 3, 5, 6, 8, and 18, these claims are also anticipated by the species of claim 1 of the ’284 Patent as shown in the following correlation table:
The Reissue Claims
The ’284 Patent Claims
2
1
3
1
5
1
6
1
8
1
11
1
18
1

Accordingly, reissue claims 1-3, 5, 6, 8, 11, and 18 are not patentably distinct from claim 1 of the ’284 Patent.

Claim 1-8, 11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,961,188 (hereinafter referred to as the ’188 Patent).  

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding reissue claim 1, claim 1 of the ’188 Patent recites,
    PNG
    media_image5.png
    185
    251
    media_image5.png
    Greyscale
, which meets the limitations of reissue claim 1.  In particular, R1 of the ’188 Patent is:

    PNG
    media_image6.png
    79
    118
    media_image6.png
    Greyscale
(a branched C9 alkyl moiety), R2 of ’188 Patent is: 
    PNG
    media_image7.png
    61
    194
    media_image7.png
    Greyscale
(a C9 alkenyl moiety), L1 and L2 of ’188 Patent are each independently a linear C1-C7 alkyl, X1 of ’188 Patent is S, the “upper” -C(O)O- (i.e., L1-C(O)O-R1) of the ’188 Patent Formula I correlates to instant X3, while the “lower” -C(O)O- (i.e., L2-C(O)(O)-R2) of the ’188 Patent Formula I correlates to instant X1, R3 of ’188 Patent is a linear C1-C6 alkyl, and R4 and R5 of ’188 Patent are each independently a linear C1-C6
Accordingly, the ’188 Patent variables of R1, R2, R3, X1, R4, R5, are narrower than the limitations of instant R1, R2, R3, X1, R4, and R5, respectively, while L1 and L2 of the ’188 Patent overlap with the limitations of instant L1 and L2 of reissue claim 1.
The claim 1 variables of the ’188 Patent are similar in scope and content with the reissue claim 1 variables.  It would have been obvious to a person of ordinary skill in the art to select the claimed variables as an obvious variation of the claim 1 substituents of the ’188 Patent.  This is because the selection of the claim 1 variables of the ’188 Patent as obvious variants of reissue claim 1 substituent variables would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claim 1 of the ’188 Patent renders reissue claim 1 obvious, reissue claim 1 is not patentably distinct over claim 1 of the ’188 Patent.
Regarding reissue claims 2-8, 11, and 18-20, these claims are obvious variations of the invention defined in claims 1-5 of the ’188 Patent as shown in the following correlation table:
The Reissue Claims
The ’188 Patent Claims
2
1
3
4
4
4 
5
5
6
1
7
1
8
1, 2, 3
11
1
18
1, 4, 5
19
1, 4, 5
20
1, 4, 5

Accordingly, reissue claims 1-8, 11, and 18-20 are not patentably distinct from claims 1-5 of the ’188 Patent.

Claim 1-8, 11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,961,895
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding reissue claim 1, claim 1 of the ’895 Patent recites,  

    PNG
    media_image8.png
    408
    309
    media_image8.png
    Greyscale

Claim 1 of the ’895 Patent is similar in scope and content and thus meets the limitations of reissue claim 1.  In particular, R1 of the ’895 Patent pertains to C7-18 branched alkyl moieties as represented by the structures, CH((CH2)nCH3) and CH((CH2)nCH3)(CH2)n-1 where n=2-8 (overlaps with reissue R1), R2 of ’895 Patent is branched C8-18 alkyl (overlaps with reissue R2) or C5-10 alkenyl (narrower than reissue R2), R3 of ’895 Patent relates to a C2-C6 alkylene (narrower than reissue R3), and L1 and L2 of ’895 Patent are linear C1-C8 alkylene (overlap with reissue L1 and L2), X [sic] of ’895 Patent is S (narrower than reissue X2), R4 and R5 of ’895 Patent are H, linear alkyl C1-6 or branched alkyl C3-6 (narrower than reissue R4 and R5
Accordingly, the ’895 Patent variables of R1, R2, R4, R5, L1, and L2 in claim 1 overlap with the limitations of reissue R1, R2, R4, R5, L1, and L2, respectively, while R3 and X of the ’895 Patent are narrower than the limitations of reissue R3 and X2, respectively. 
The claim 1 variables of the ’895 Patent are similar in scope and content with the reissue claim 1 variables.  It would have been obvious to a person of ordinary skill in the art to select the claimed variables as an obvious variation of the claim 1 substituents of the ’895 Patent.  This is because the selection of the claim 1 variables of the ’895 Patent as obvious variants of reissue claim 1 substituent variables would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claim 1 of the ’895 Patent renders reissue claim 1 obvious, reissue claim 1 is not patentably distinct over claim 1 of the ’895 Patent.
Regarding reissue claims 2-7, 11, and 18-20, these claims are obvious variations of the invention defined in claims 1-3 of the ’895 Patent as shown in the following correlation table:
The Reissue Claims
The ’895 Patent Claims
2
1
3
2
4
2
5
3
6
1
7
1
8
1
11
1
18
1
19
1
20
1

Accordingly, reissue claims 1-8, 11, and 18-20 are not patentably distinct from claims 1-3 of the ’895 Patent.
Claim Status and Conclusion

Claim 23 was cancelled on 03/12/2019.
Claim 21 is objected.
Claims 1-22, 24, and 25 are rejected.
Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, may be reached at (571) 272-8385.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (In USA or CANADA) or 571-272-1000.

All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
			Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
	Randolph Building
	401 Dulany Street
	Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) 



/Dwayne C. Jones/			/Alan Diamond/
Patent Reexamination Specialist	Patent Reexamination Specialist		
CRU, Art Unit 3991			CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991